PER CURIAM.
This case is on appeal from the judgment of the United States District Court for the Northern District of Iowa.1 Jurisdiction is invoked pursuant to 28 U.S.C. § 1291 (Supp.1983). The district court dismissed Zahn’s complaint in favor of appellees, Iowa Manufacturing Company and the local union, on the basis that the suit filed under Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185 (1978) was not timely filed under DelCostello v. International Brotherhood of Teamsters, 462 U.S. 151, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983).
Zahn alleges that he was wrongfully discharged as an employee from Iowa Manufacturing Company. According to the district court, Zahn exhausted his remedies under the collective bargaining agreement no later than September 1, 1982. His cause of action was not filed until June 1983. Zahn clearly did not file within the *670six-month time limitation set forth in Del-Costello. Since we have held that the Del-Costello decision is to be applied retroactively,2- Zahn’s claim is clearly time barred. Finding no evidence in the record which indicates Zahn’s action should be tolled, we accordingly affirm the district court on the basis of its well-reasoned opinion. See 8TH CIR.R. 14.

. Lincoln v. District 9 of the International Association of Machinists, 723 F.2d 627 (8th Cir.1983).


. The Honorable Edward J. McManus presiding.